Citation Nr: 0740677	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-18 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder with panic attacks.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for post-traumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND 

The veteran contends that was exposed to rocket attacks while 
stationed at Cam Rah Bay, resulting in post-traumatic stress 
disorder.   

The veteran's service personnel records disclose that he 
served in the Republic of Vietnam from March 1969 to October 
1970.  His military occupational specialty was crawler 
tractor operator.

After service, VA records, dated in March, April, and July 
2004, show that the veteran complained of anxiety, social 
isolation, irritability, and anger.  History included 
depression and anxiety.  In July 2004, the veteran complained 
of anxiety due to his experiences in Vietnam.  On VA 
evaluation in September 2004, the veteran stated that he was 
subjected to mortar attacks in Vietnam.  The diagnoses were 
anxiety disorder (panic disorder versus post-traumatic stress 
disorder) and depressive disorder. 

As the record is insufficient to determine whether the 
veteran has post-traumatic stress disorder and as there is 
specific information for a meaningful search of military 
records to substantiate the in-service stressor, under the 
duty to assist, the claim is remanded for the following 
action.

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Ask the veteran to provide specific 
information as to the time and place of 
his exposure to mortar attacks while in 
Vietnam. 

3. Request the U.S. Army and Joint 
Services Record Research Center (JSRRC) 
search the unit history and lessons 
learned for the 155th Transport Company 
for evidence of mortar attacks at Cam 
Ranh Bay from March 1969 to October 1970. 

If the JSRRC finds that the 
veteran's unit was subjected to 
mortar attacks, then schedule the 
veteran for a VA psychiatric 
examination to determine whether the 
veteran has post-traumatic stress 
disorder under the criteria in DSM-
IV, based upon the verified stressor 
only. The claims folder should be 
made available to the examiner for 
review. 

4. After the development requested has 
been completed, adjudicate the claim.  If 
the claim is denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005)


____________________________________________
George E. Guido Jr.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


